DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.
On pages 8-9 of the Remarks section of the 12/15/21 reply, Applicant argues, “The Office Action relies on the conduits 2 and 3 of Bergman to represent the body, relies on the flexible members 1, 1' to represent the flexible member, and relies on the limit bolts 5, 5' to represent the rigid member. Claim 1 recites that the body, the flexible member, and the rigid member are formed as a unitary structure. The specification of the present application defines ‘unitary structure’ as a single piece component.1 Bergman fails to describe or suggest such an arrangement. Alternatively, Bergman explicitly teaches that the flexible members 1, 1' are formed separate from the conduits 2 and 3, and are secured to the conduits by welding. Additionally, Bergman explicitly teaches that the limit bolts 5, 5' are formed separate from the conduits 2 and 3 and the flexible members 1, 1', and are secured to the conduits by plural lugs 6 that are welded to the conduits. The flexible members 1, 1', the conduits 2, 3, and the limit bolts 5, 5' are all formed individually from each other, and are coupled together to form the expansion joint assembly. Accordingly, Bergman fails to describe or suggest the expansion joint assembly 
In response, claim 1 recites “wherein the body, the flexible member and the rigid member are formed as a unitary structure.”  Per case law, it has been held that the term "integral", or in this case “unitary”, is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Holte, 177 USPQ 326, 328 (CCPA 1973).  Accordingly, Bergman’s device, shown in Figs. 1 and 4, though comprised of different parts, said parts are fastened together by threads, nuts and bolts, and as by welding, and therefore, per In re Holte, the Bergman device can be considered unitary.  Accordingly, as Bergman’s body (4/3/1/2/1’/3’/4’), flexible member (1) and rigid member (5) are fastened and welded together (and function as a unit and can be transported as a unit), as shown in Figs. 1 and 5, Bergman’s body, flexible member and rigid member are formed as a unitary structure as required by claim 1.  Applicant asserts that the specification specifically defines “unitary” as a single piece structure, referencing paragraphs [0021], [0025] and [0040].  The pertinent portion of each paragraph is as follows:  in [0021], “The thermal expansion/pressure compensators are at least partially additively manufactured in one embodiment such that the thermal expansion/pressure compensators are formed as a unitary or single piece component including a body, a flexible member, and a rigid member.”; in [0025], “The single, unitary structure 
On pages 9-11, Applicant argues, “Applicant respectfully submits that the Office Action failed to establish how ‘each and every one’ of the claimed features is 
MPEP § 2131 states that ‘[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.' Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987)" (emphasis added). ‘The identical invention must be shown in as complete detail as is contained in the ... claim.' Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989)" (emphasis added). Moreover, ‘[e]very element of the claimed invention must be literally present, arranged as in the claim.’ Id. (emphasis added). In the present case, the Office Action has not established that each element of the claims is disclosed in Bergman. The Office Action merely appended a citation to the end of each paragraph of the claims with no reasoning or association with the claimed features.
In particular, the Office Action fails to identify where Bergman teaches that the expansion joint assembly is formed as a unitary structure. As such, Applicant cannot reasonably determine which ‘element’ of the claim is believed to correspond with which section, figure or feature cited in the rejection. In other words, Applicant 
In response, the Examiner mapped the claims to the Bergman reference, identifying corresponding and associated structure, as is required.  For instance, as to claim 1, Examiner identified Figure 1 in Bergman as showing the compensator, elements (4/3/1/2/1’/3’/4’) as comprising the body, element (1) as the flexible member, which like Applicant’s flexible member, is a flexible bellows, and element (5) as the rigid member.  Examiner also italicized the functional recitations of the claims, and included an examiner’s note explaining the applicable sections of the MPEP and case law which pertains to the treatment of functional recitations.  As to the limitation “wherein the body, the flexible member and the rigid member are formed as a unitary structure”, Examiner referenced Figs. 1 and 5 in Bergman, which clearly show that the Bergman device is a unitary device, i.e. one that operates as and can be transported as a single, unitary structure.  The term “unitary” is commonly used in claim construction in the mechanical arts, and particularly the pipe coupling art, and so, the Examiner, having worked 20 years in the pipe coupling art, operates under the premise that the meaning of the term and the breadth of the term is common knowledge to patent practitioners that work in the pipe coupling art.  Nevertheless, Examiner has provided additional explanation of the treatment of the term “unitary structure” in the following art rejections.
 “Additionally, it appears that the United States Supreme Court values ‘reasons’ in a rejection, and would likely require that such reasoning be applied to rejections under 35 U.S.C. § 102 if presented with the issue, rather than just rejections under 35 U.S.C. § 103. For instance, MPEP § 2143, citing KSR, states that ‘[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit’ (emphasis added, see also KSR Intl Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007)). While KSR and the cited section of the MPEP are directed to obviousness rejections under 35 U.S.C. § 103, it is apparent that the Supreme Court believes that a clear articulation of reasons is ‘the key’ to supportable rejections by the USPTO.”, it is unclear as to what more Applicant wants.  The rejections are clear, and Bergman is mapped to the claims via reference numerals and drawing figures, as is customary.  And Applicant’s invention is not complex, nor is Bergman.  Claim 1 calls for a flexible member.  Examiner points to element 1 in Bergman, which clearly shows a flexible member, just like Applicant’s.  Claim 1 additionally calls for a rigid member.  Examiner points to element 5 in Bergman, which clearly depicts a rigid member 5, just like Applicant’s.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-20 and 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (US 2,335,478).
As to claim 1, Bergman discloses a thermal expansion/pressure compensator (Fig. 1) comprising: a body (4/3/1/2/1’/3’/4’) comprising an inlet (4) at a first connection point and an outlet (4’) at a second connection point, the body comprising a flexible member (1) extending along a portion of the body, wherein the body has an internal chamber configured to receive a fluid via the inlet, the internal chamber shaped to direct fluid through the flexible member and out of the body via the outlet, wherein the flexible member is configured to flex responsive to expansion of the body; and a 
Per case law, it has been held that the term "integral", or in this case “unitary”, is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Holte, 177 USPQ 326, 328 (CCPA 1973).  Accordingly, Bergman’s device, shown in Figs. 1 and 4, though comprised of different parts, said parts are fastened together by threads, nuts and bolts, and as by welding, and therefore, per In re Holte, the Bergman device can be considered unitary.  Accordingly, as Bergman’s body (4/3/1/2/1’/3’/4’), flexible member (1) and rigid member (5) are fastened and welded together (and function as a unit and can be transported as a unit), as shown in Figs. 1 and 5, Bergman’s body, flexible member and rigid member are formed as a unitary structure as required by claim 1.

As to claim 2, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the flexible member has a wall thickness that is thinner than a wall thickness of the body.  Refer to Figs. 1 and 4, wherein the flexible body is shown to have a thickness that is thinner than the body member (2).

3, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the flexible member is a first flexible member (1), the body further comprising a second flexible member (1’) that extends along a different, second portion of the body than the first flexible member (Fig. 1).

As to claim 4, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the body includes one or more hermetic walls extending around and enclosing the internal chamber.  Refer to Figs. 1 and 4.

As to claim 5, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the body includes a body cross-sectional area and the flexible member includes a member cross-sectional area, wherein the member cross-sectional area is larger than the body cross- sectional area.  Refer to Figs. 1 and 4.

As to claim 6, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the flexible member includes one or more protrusions extending away from an exterior surface of the body.  Refer to Figs. 1 and 4.

7, Bergman discloses the thermal expansion/pressure compensator of claim 6, wherein each of the one or more protrusions radially extends about a center axis of the body.  Refer to Figs. 1 and 4.

As to claim 9, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the rigid member includes a rigid body (5) extending between a first end (as at 8, Fig. 1) and a second end (as at opposing 8, Fig. 1), wherein the first end of the rigid body is coupled with the body at a first location of the body and the second end of the rigid body is coupled with the body at a second location of the body (Fig. 1).

As to claim 10, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the rigid member is a first rigid member (5), the thermal expansion/pressure compensator further comprising a second rigid member (5’), wherein the first rigid member is coupled with the body at a first position of the body and the second rigid member is coupled with the body at a second position of the body (Fig. 1).

As to claim 11, Bergman discloses the thermal expansion/pressure compensator of claim 10, wherein the first rigid member (5) is thermally and fluidly isolated from the body, the flexible member, and the second rigid member (5’).  Refer to Figs. 1 and 4.  Just like Applicant’s rigid member 

As to claim 12, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the flexible member is configured to flex responsive to the fluid moving through the body, and wherein the rigid member is configured to remain stationary responsive to the fluid moving through the body.  Refer to Fig. 1.

As to claim 13, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the body, the flexible member and the rigid member are additively manufactured as the unitary structure.*
	*The method of forming the device (additive manufacturing) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 14, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the rigid member is configured to extend along a center axis of the body at a radial position away from the body.  Refer to Fig. 1.

15, Bergman discloses the thermal expansion/pressure compensator of claim 1, wherein the flexible member is configured to flex in two or more directions (axial and radial) responsive to the expansion of the body.  Refer to Fig. 1.

As to claim 16, Bergman discloses a thermal expansion/pressure compensator (Fig. 1) comprising: a body (4/3/1/2/1’/3’/4’) comprising an inlet (4) at a first connection point and an outlet (4’) at a second connection point, wherein the body includes one or more hermetic walls extending around and enclosing an internal chamber (see Figs. 1 and 3, which show that the walls of the bellows are hermetic and enclose an internal chamber), the internal chamber configured to receive a fluid via the inlet, the internal chamber shaped to direct fluid through the body and out of the body via the outlet, a flexible member (1) coupled with the body and extending along a portion of the body, wherein the flexible member has a wall thickness that is thinner than a wall thickness of the body (see Figs. 1 and 4, which show that the wall thickness of the flexible member is thinner than that of member 2), wherein the flexible member is configured to flex responsive to expansion of the body as a result of the fluid moving within the internal chamber of the body; and a rigid member (5) operably coupled with the body, wherein the rigid member is thermally and fluidly isolated from the body and the flexible member (Fig. 1 shows the rigid member 5 thermally and fluidly isolated from wherein the rigid member is configured to remain stationary responsive to the fluid moving through the body, wherein the body, the flexible member and the rigid member are formed as a unitary structure (Fig. 1).
Per case law, it has been held that the term "integral", or in this case “unitary”, is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Holte, 177 USPQ 326, 328 (CCPA 1973).  Accordingly, Bergman’s device, shown in Figs. 1 and 4, though comprised of different parts, said parts are fastened together by threads, nuts and bolts, and as by welding, and therefore, per In re Holte, the Bergman device can be considered unitary.  Accordingly, as Bergman’s body (4/3/1/2/1’/3’/4’), flexible member (1) and rigid member (5) are fastened and welded together (and function as a unit and can be transported as a unit), as shown in Figs. 1 and 5, Bergman’s body, flexible member and rigid member are formed as a unitary structure as required by claim 1.

As to claim 17, Bergman discloses the thermal expansion/pressure compensator of claim 16, wherein the flexible member is a first flexible member (1), the body further comprising a second flexible member (1’) that extends along a different, second portion of the body than the first flexible member (Fig. 1).

18, Bergman discloses the thermal expansion/pressure compensator of claim 16, wherein the body includes a body cross-sectional area (of member 2, for example) and the flexible member includes a member cross-sectional area, wherein the member cross-sectional area is larger than the body cross-sectional area.  Refer to Fig. 1.

As to claim 19, Bergman discloses the thermal expansion/pressure compensator of claim 16, wherein the flexible member includes one or more protrusions extending away from an exterior surface of the body.  Refer to Fig. 1.

As to claim 20, Bergman discloses the thermal expansion/pressure compensator of claim 19, wherein each of the one or more protrusions radially extends about a center axis of the body.  Refer to Fig. 1.

As to claim 22, Bergman discloses the thermal expansion/pressure compensator of claim 16, wherein the rigid member includes a rigid body extending between a first end (as at 8, Fig. 1) and a second end (as at opposing 8, Fig. 1), wherein the first end of the rigid body is coupled with the body at a first location of the body and the second end of the rigid body is coupled with the body at a second location of the body.  Refer to Fig. 1.

23, Bergman discloses the thermal expansion/pressure compensator of claim 16, wherein the rigid member is a first rigid member (5), the thermal expansion/pressure compensator further comprising a second rigid member (5’), wherein the first rigid member is coupled with the body at a first position of the body and the second rigid member is coupled with the body at a second position of the body (Fig. 1).

As to claim 24, Bergman discloses the thermal expansion/pressure compensator of claim 16, wherein the flexible member is configured to flex responsive to the expansion of the body, and wherein the rigid member is configured to remain stationary responsive to the expansion of the body.  Refer to Fig. 1.

As to claim 25, Bergman discloses the thermal expansion/pressure compensator of claim 16, wherein the body, the flexible member, and the rigid member are additively manufactured as the unitary structure.*
*The method of forming the device (additive manufacturing) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 26, Bergman discloses the thermal expansion/pressure compensator of claim 16, wherein the rigid member includes a rigid body 

As to claim 27, Bergman discloses the thermal expansion/pressure compensator of claim 16, wherein the flexible member is configured to flex in two or more directions (axial and radial) responsive to the expansion of the body.  Refer to Fig. 1.

As to claim 28, Bergman discloses a thermal expansion/pressure compensator (Fig. 1) comprising: a body (4/3/1/2/1’/3’/4’) comprising an inlet (4) at a first connection point and an outlet (4’) at a second connection point, wherein the body includes one or more hermetic walls extending around and enclosing an internal chamber (see Figs. 1 and 3, which show that the walls of the bellows are hermetic and enclose an internal chamber), the internal chamber configured to receive a fluid via the inlet, the internal chamber shaped to direct fluid through the body and out of the body via the outlet, a flexible member (1) coupled with the body and extending along a portion of the body, the flexible member including one or more protrusions extending away from an exterior surface of the body (Fig. 1), wherein each of the one or more protrusions radially extends about a center axis of the body (Fig. 1), each of the one or more protrusions having a wall thickness that is thinner than a wall thickness of the body (see Figs. 1 and 4, which show that the wall thickness of the flexible member is thinner than that of member 2), wherein the flexible member is configured to flex responsive to expansion of the body as a result of the fluid moving within the internal chamber of the body; and a rigid member (5) operably coupled with the body, the rigid member including a rigid body extending along a center axis of the body at a radial position away from the body, wherein the rigid member is thermally and fluidly isolated from the body and the flexible member (Fig. 1 shows the rigid member 5 thermally and fluidly isolated from the body and flexible member, just like in Applicant’s invention), wherein the rigid member is configured to remain stationary responsive to the fluid moving through the body, wherein the body, the flexible member and the rigid member are additively manufactured as a unitary structure* (refer to Fig. 1).  
*The method of forming the device (additive manufacturing) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.
Per case law, it has been held that the term "integral", or in this case “unitary”, is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Holte, 177 USPQ 326, 328 (CCPA 1973).  Accordingly, Bergman’s device, shown in Figs. 1 and 4, though comprised of different parts, said parts are fastened together by threads, nuts and bolts, and as by welding, and therefore, per In re Holte, the Bergman device can be considered unitary.  Accordingly, as Bergman’s body (4/3/1/2/1’/3’/4’), flexible member (1) and rigid member (5) are fastened and welded together (and function as a unit and can be transported as a unit), as shown in Figs. 1 and 5, Bergman’s body, flexible member and rigid member are formed as a unitary structure as required by claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Renaud (US 2002/0017331).
As to claim 8, Bergman discloses the thermal expansion/pressure compensator of claim 6, except that the protrusions have differently sized cross-sectional areas.
However, Renaud teaches a variable stiffness bellows having protrusion with differently sized cross-sectional areas (see Figs. 12A and 12B, for example).  Renaud’s bellows improves bending and elongation characteristics of the tube (see [0053]).  Also note lines 1-3 of [0038].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify such that the protrusions have differently sized cross-sectional areas, as taught by Renaud in order to improve ending and elongation characteristics of the tube.

21, Bergman discloses the thermal expansion/pressure compensator of claim 19, except that the protrusions have differently sized cross-sectional areas.
However, Renaud teaches a variable stiffness bellows having protrusion with differently sized cross-sectional areas (see Figs. 12A and 12B, for example).  Renaud’s bellows improves bending and elongation characteristics of the tube (see [0053]).  Also note lines 1-3 of [0038].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify such that the protrusions have differently sized cross-sectional areas, as taught by Renaud in order to improve ending and elongation characteristics of the tube.

	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679